MEMORANDUM **
Humberto Quezada-Ortega, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying denial of his motion to reconsider its order dismissing Quezada-Ortega’s appeal from an immigration judge’s (“IJ”) decision denying as untimely his motion to reopen and reconsider a denial of Quezada’s application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion, de Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004), and we deny the petition for review.
*757Quezada-Ortega contends that the notice of appeal from the immigration judge’s underlying decision denying cancellation of removal was untimely due to ineffective assistance of counsel. This contention is unavailing because the record reflects Quezada-Ortega’s purported counsel never entered an appearance as counsel before the IJ or BIA and the untimely notice of appeal was signed by Quezada-Ortega himself. As Quezada-Ortega identifies no error of fact or law in the BIA’s order dismissing his appeal, the BIA did not abuse its discretion in denying QuezadaOrtega’s motion to reconsider that dismissal. See 8 C.F.R. §§ 1003.17(a); 1003.3(a) (requiring notice of entry of appearance by counsel).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.